Citation Nr: 0721851	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-18 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for subdeltoid 
bursitis, right shoulder, currently rated 10 percent 
disabling.

2.  Entitlement to a rating for bilateral temporomandibular 
joint (TMJ) dysfunction greater than 0 percent prior to March 
15, 2005, and greater than 10 percent from that date to the 
present.

3.  Entitlement to an increased (compensable) rating for 
right knee strain with degenerative changes.

4.  Entitlement to a rating in excess of 10 percent, on 
appeal from the initial award of service connection for 
chronic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1983 to September 
1990.

This appeal is from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) San Diego, California, 
Regional Office (RO), which granted service connection for 
chronic headaches and denied increased ratings for the other 
disorders at issue.  The veteran disagreed with the ratings, 
including with the initial rating of headaches.  In August 
2005 the RO awarded a higher initial rating for headaches and 
increased the ratings for the right shoulder and TMJ 
disabilities.

The issue of higher initial rating for headaches is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's subdeltoid bursitis is manifested with 
essentially full range of motion, without arthritis, and with 
no more than slight functional impairment from pain, 
decreased strength and fatigability on repetitive or 
prolonged use.

2.  The veteran's TMJ syndrome was manifested prior to March 
15, 2005, by inter-incisal opening greater than 40 mm and 
lateral excursion equal to or greater than 6 mm bilaterally, 
with mild pain to palpation of the inferior temporalis muscle 
and subjective pain with chewing.

3.  The veteran's TMJ dysfunction since March 15, 2005, has 
been manifested by pain upon opening the jaw to an inter-
incisal distance greater than 36 mm, with bilateral excursion 
equal to or greater than 6 mm bilaterally, with moderate to 
severe pain in the masticatory musculature.

4.  The veteran's right knee manifests full range of motion 
with some pain and slight degenerative changes shown by x-ray 
study, but without lateral instability or recurrent 
subluxation.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
subdeltoid bursitis, right shoulder, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.20, 4.40, 4.45, Diagnostic Code 5019-5223 (2006).

2.  The criteria for a 10 percent rating for bilateral TMJ 
dysfunction prior to March 15, 2005, are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.150, Diagnostic Code 9905 (2006).

3.  The criteria for a 20 percent rating for bilateral TMJ 
dysfunction from March 15, 2005, are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.150, 
Diagnostic Code 9905 (2006).

4.  The criteria for a 10 percent rating for right knee 
strain with degenerative changes are met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Code 5010-5257 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)) (2006).

The veteran applied for increased ratings in February and 
November 2002.  A subsequent VA letter of April 2002 afforded 
the veteran notice of the information and evidence necessary 
to substantiate the service connection claim also filed in 
February 2002, but omitted notice of the information and 
evidence necessary to substantiate a claim for increased 
disability rating.  Subsequent to the initial rating, in a 
May 2005 letter, VA provided all aspects of notice mandated 
by law and regulation with regard to the claims for increased 
ratings.  

A March 2006 VA letter also notified the veteran of the 
effective date elements of VA claims.  See Dingess v. 
Nicholson, 19Vet. App. 473 (2006).  This letter post-dated 
the most recent adjudication of the claims at issue.  The 
veteran has thus far suffered no prejudice from the untimely 
notice and lack of subsequent adjudication.  There is no 
prejudice to the veteran's prosecution of the right shoulder 
claim, because the Board is denying that claim; thus, any 
issue as to the effective date to be assigned is moot.  There 
is also no prejudice in the TMJ and right knee claims, 
because the effective date of the increased granted herein 
will not be at issue until the RO implements the instant 
decision.  Whereas the veteran suffers no prejudice from the 
belated notice about the effective date element of his 
claims, the Board may proceed to the merits of the issues.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  VA has 
discharged all elements of its notice requirements.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  Any defects in the timing or language of VA 
implementation of its notice duties have been harmless to the 
veteran's claim.  See Conway v. Principi, 353 F.3d 1359, 1374 
(2004) (Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error").

VA has obtained all information and evidence of which it has 
notice and, where necessary, the veteran's authorization to 
obtain evidence.  VA has examined the veteran, and no 
additional medical opinion is necessary to decide any claim 
at issue.  VA has discharged its duty to assist the veteran 
to obtain evidence to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).

II.  Increased Ratings

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

A.  Right Shoulder

The veteran asserts he has pain in the right shoulder, 
increasing with repetitive use, especially work above 
shoulder level.  He testified in March 2007 to increased pain 
and impairment since his November 2002 VA examination.  
However, the record reflects that he since underwent another 
right shoulder examination in October 2005, which will be 
discussed below.  The Board believes that the October 2005 
examination is sufficiently contemporaneous, and provides 
sufficiently detailed findings in accordance with the 
applicable rating criteria to decide this claim.

The veteran's bursitis of the right shoulder is rated as 
malunion of the clavicle or scapula, by analogy.  See 
38 C.F.R. §§ 4.20, 4.27, 4.71a, Diagnostic Code (DC) 5019-
5203 (2006).  However, the Board has considered whether a 
higher rating may be available under any criteria applicable 
to the shoulder.

In this regard, although the RO has rated is disability by 
analogy under DC 5203, there is no evidence that he has 
impairment of the clavicle or scapula, and no evidence of 
nonunion either with or without loose movement.  Thus, a 
higher rating of 20 percent is not warranted under that code.

VA examinations in January 2003 and October 2005 show full 
ranges of motion, with the latter exam revealing pain in the 
anterior aspect of the shoulder at 150 degrees of flexion, 
which is still a noncompensable degree of limitation of 
motion of the shoulder.  38 C.F.R. § 4.71a, DC 5201 (2006).  
Thus, a higher disability rating under DC 5201 is not 
warranted.

The Board has also considered the criteria of DC 5202, which 
contemplates impairment of the humerus.  However, repeated 
private and VA examination has failed to the demonstrate 
malunion or nonunion, or dislocation of the scapulohumeral 
joint.  For example, January 2003 VA x-ray studies showed no 
soft tissue calcification, and the shoulder and scapula 
appeared within normal limits.  

With respect to functional loss, the veteran reports pain 
with overhead work and with repeated rotary motions, which 
inhibit some exercises in the gym.  He also told VA 
compensation examiners of flare-ups with changes of weather.  
Both examination reports noted the veteran's functional 
impairment to be slight and related to pain with certain 
motions and weakness and fatigue associated with those 
motions.  In consideration of the pain and functional 
impairment, the current 10 percent rating that was assigned 
by analogy under DC 5203 appears to contemplate the degree of 
functional impairment that the veteran experiences, and the 
preponderance of the evidence is against assigning a higher 
rating based on functional loss due to pain, weakness, or 
fatigue.  See 38 C.F.R. §§ 4.409, 4.45, 4.59 (2006); DeLuca 
v. Brown, 8 Vet. App. 202 (1995). 

Regarding whether seasonal flare-ups warrant yet higher 
compensation, there is a significant body of evidence from 
all seasons over several years that is very persuasive that 
the veteran does not have seasonal flare-ups that increase 
functional impairment to a degree that meets or more nearly 
approximates the next higher rating.  DeLuca, 8 Vet. App. 
202; 38 C.F.R. § 4.7 (2006).  VA outpatient reports, 
including physical therapy reports, from December 2000 to 
September 2004 show essentially no complaints regarding the 
right shoulder until June 2004, when the treatment a record 
shows the veteran was last seen in October 2002.  The June 
2004 complaint is of increasing pain with pushing doors, 
sliding windows, and removing shirt.  The findings are of 
normal range of motion, and the reports of pain and 
functional impairment are consistent with the October 2005 
compensation examination.  The physical therapy records of 
December 2000 through October 2002 include repeated mention 
of working out and of running in the context of complaints 
about body parts other than the right shoulder.  In December 
2000, he mentioned running in a 1/2 marathon race.  In June 
2004, he mentioned he was training for a marathon.  Thus, it 
appears that the veteran is able to maintain a high degree of 
physical activity despite his right shoulder complaints.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against assigning a higher disability rating 
based on functional loss.

The Board has considered the argument of the veteran's 
representative, who noted that the veteran complained to a 
physical therapist of pain at the level of 8 on a scale 0 to 
10.  However, the PT records of October to December 2002 show 
the report of 8/10 shoulder pain was of the left shoulder, 
for which the veteran had PT during that time.  Thus, the 
report of severe pain is unrelated to the claim at issue.

In summary, the Board finds that the criteria for a rating in 
excess of 10 percent rating for the service- connected right 
shoulder disorder have not been met.

B.  TMJ Dysfunction

The veteran's TMJ dysfunction is rated based on limitation of 
motion of the joints as determined by measuring the distance 
between the top and bottom teeth when the jaw is opened 
(inter-incisal range), in millimeters, or by measuring the 
range of lateral excursion, in millimeters.  Inter-incisal 
opening greater than 40 mm is noncompensable, and lateral 
excursion greater than 4 mm is noncompensable.  38 C.F.R. 
§ 4.150, DC 9905 (2006). 

The veteran had a VA examination of his TMJs in November 
2002.  The veteran reported pain in the preauricular region 
bilaterally when chewing and that he had clicking in the 
TMJs.  The examiner heard crepitus in the TMJ bilaterally, 
but not clicking, and found mild pain to palpation of the 
inferior temporalis muscle.  The inter-incisal opening was 45 
degrees, and lateral excursion was 8 mm to the right and 6 mm 
to the left.  These findings do not support the assignment of 
a compensable rating under DC 9905.

During the veteran's personal hearing, his representative 
asserted that a new VA examination is warranted due to the 
length of time that had passed since the last one.  However, 
the record reflects that the veteran had a private 
examination of his TMJ in March 2005.  The examination was 
responsive to the VA rating criteria and therefore adequate 
for VA rating purposes.  38 C.F.R. § 3.326(b) (2006).  Thus, 
the Board finds that there is sufficient contemporaneous 
medical evidence of regarding the current severity of this 
disorder so as to allow the Board to render an informed 
decision.  

During the March 2005 examination, the veteran reported jaw 
pain and pain while chewing and joint noises.  Objectively, 
the inter-incisal range was to 54 mm, with pain demonstrated 
at 36 mm.  Right and left lateral movements were 7 mm and 6 
mm, respectively.  The examiner palpated the masticatory 
musculature and found the several muscles to be mildly to 
severely painful.

VA outpatient records are essentially uninformative about the 
severity and course of the veteran's TMJ dysfunction.  Other 
than noting the condition in several problem lists and a 
request for physical therapy in July 2004, the focus of 
outpatient treatment has been headaches possibly associated 
with the TMJ dysfunction, rather than the dysfunction itself.  
Numerous other measurements and findings reported, such as 
skeletal morphology and incantation of the veteran's head may 
be pertinent to understanding etiology of symptoms or to 
treatment, but they are not responsive to VA rating criteria 
and therefore not considered in evaluating the veteran's 
disability for compensation purposes.

Whereas the veteran's TMJ dysfunction is rated based on 
limitation of motion, the regulations providing for 
compensation for pain, painful motion, and related phenomena 
apply to rating the veteran's TMJ dysfunction.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2006).  Although the veteran is not 
diagnosed with arthritis in either TMJ, the regulation 
providing that crepitation in the soft tissues or within a 
joint is indication of diseased points of contact.  See 
38 C.F.R. § 4.59 (2006).  

In this instance, if pain is taken into account, the inter-
incisional range shown during the March 2005 examination does 
support the assignment of a compensable rating under DC 9905.  
Furthermore, the previous examination in November 2002 
examination reveal evidence pain and painful motion, 
notwithstanding that the range of motion alone is to 
noncompensable degree.  These findings appear consistent with 
the veteran's own descriptions of his symptomatology.  In 
addition, the March 2005 examination revealed an increased 
level pain and the onset of painful motion at a compensable 
inter-incisal measurement.  

Therefore, considering the pain and painful revealed in the 
November 2002 examination, and the increase in these symptoms 
shown March 2005 examination, the Board concludes that a 10 
percent rating is warranted prior to March 15, 2005, and a 20 
percent rating, but no more, is warranted from March 15, 
2005.  These grants are awarded pursuant to the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, as contemplated by the 
Court's holding in Deluca.  Thus, to this extent, the benefit 
sought on appeal is granted.
.
C.  Right Knee

The veteran's service connected for a right knee strain has 
been evaluated under DC 5010-5257.  See 38 C.F.R. §§ 4.27, 
4.71a, DC 5003, 5010, 5257 (2006).  Thus, the Board will 
consider whether compensable ratings are warranted under 
either of these diagnostic codes.

In this regard, the record reflects that the veteran had no 
physical therapy or other complaints regarding the right knee 
noted in outpatient records from December 2000 to September 
2004, although he sought PT for left knee pain in December 
2000 that developed three miles from the end of a 1/2 marathon 
foot race.  He also reported in June 2002 that left thigh and 
knee pain had made him reduce his running to about three 
miles a day on a tread mill.  In June 2004 he told an 
outpatient clinician that he was training for a marathon.

VA examination in November 2002 shows full range of motion of 
the right knee with x-ray findings of very slight 
degenerative changes and other changes consistent with some 
pain.  July 2004 physical therapy evaluation of multiple 
joints found full range of motion of the right knee.

The veteran testified about his right knee in March 2007, 
asserting that it felt unstable in the morning and that it 
impaired his kneeling, walking, and running.  However, he 
also testified he had not had recent treatment of the knee.

In this case, the medical demonstrates that the veteran has 
full range of motion in his knee; thus compensable ratings 
under DCs 5260 or 5261 are not warranted.  Physical 
examination also showed no evidence of subluxation or 
instability.  Thus, a compensable rating under DC 5257 is not 
warranted.

The Board notes that the veteran's representative suggested 
during the March 2007 hearing that a new examination is 
warranted due to the length of time that has passed since the 
November 2002 exam.  However, the Board believes that such an 
examination is not warranted, as subsequent VA outpatient 
records are associated with the claims file, which reveal a 
consistent disability picture for several years after the 
November 2002 examination.  For example, as noted, these 
records reveal continued findings of full range of motion, 
and they demonstrate that the veteran has been able to 
continue engaging in strenuous physical activities such as 
running.  Consequently, the Board finds that there is 
sufficient medical evidence of record so as to allow the 
Board to render an informed decision as to the current 
severity of his disorder.

Furthermore, in light of the veteran's consistent complaints 
of pain, and the x-ray evidence of degenerative changes, the 
Board believes that the manifestations of his disability more 
closely approximate the criteria for a 10 percent rating 
under DC 5010.  38 C.F.R. § 4.7.  However, in light of the 
absence of any limitation of motion, subluxation, or 
instability on objective examination, and the fact that the 
veteran has been able to continue to engage in strenuous 
physical activity such as running, the Board finds that the 
preponderance of the evidence is clearly against granting an 
increased rating in excess of 10 percent either under an 
applicable diagnostic code or based on functional loss due to 
pain or other symptoms.

In summary, the Board finds that an increased rating of 10 
percent, but no more, is warranted for the service-connected 
right knee disability.  To this extent, the benefit sought on 
appeal is granted.


ORDER

A rating greater than 10 percent for subdeltoid bursitis is 
denied.

A 10 percent rating prior to March 15, 2005, for TMJ 
dysfunction is granted, subject to the regulations applicable 
to the payment of monetary awards.

A 20 percent rating from March 15, 2005, for TMJ dysfunction 
is granted, subject to the regulations applicable to the 
payment of monetary awards.

A 10 percent rating for right knee strain with degenerative 
changes is granted, subject to the regulations applicable to 
the payment of monetary awards.


REMAND

The veteran's headaches have been rated based on the opinions 
of dental examiners.  Although rated by analogy to migraine, 
38 C.F.R. § 4.20 (2006), the criteria applied are nonetheless 
those for rating migraine, i.e., the frequency of headaches 
characterized as prostrating or completely prostrating.  See 
38 C.F.R. § 4.124, DC 8100 (2006).  The clinical interviews 
by the examining dentists have been uninformative for the 
purpose of rating headaches under this code.

Furthermore, the November 2002 VA dental compensation 
examiner opined that the veteran should have a neurology 
examination for his headaches.  That opinion triggered VA's 
duty to assist the veteran with his claim by providing the 
neurology examination.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).  A neurology examiner will be expected to conduct a 
clinical interview that produces a report informative for the 
purpose of rating headaches.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
neurology examination to determine the 
frequency and severity of the veteran's 
service-connected headaches.  Provide the 
examiner with the claims file.

The purpose of the report is to enable the 
Board to determine whether headaches are 
ever prostrating and if so how often, and 
whether headaches are ever completely 
prostrating, and if so, how often.  
Clinical interview must inquire about the 
veteran's actions in response to 
headaches, e.g., time lost from work, 
emergency treatment, or similar objective 
indicia of severity.  The examiner is to 
note reported changes in the frequency and 
severity of headaches, and provide an 
opinion as to the frequency of prostrating 
and of completely prostrating headaches 
and explain the how the examiner 
distinguishes between prostrating and 
completely prostrating headaches.

2.  Readjudicate the claim for a higher 
initial rating for headaches.  If the 
claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


